United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-2673
                                     ___________

Michael J. Jackson,                  *
                                     *
            Appellant,               *
                                     * Appeal from the United States
      v.                             * District Court for the
                                     * Eastern District of Missouri.
Pamela Fick; Midwest Litigation      *
Service; John Doe, Owner,            * [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                               Submitted: November 7, 2008
                                   Filed: November 17, 2008
                                   ___________

Before WOLLMAN, SMITH, and GRUENDER, Circuit Judges.
                           ___________

PER CURIAM.

        Missouri inmate Michael Jackson appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action, in which he sued the court reporter
in his state criminal trial, and others, for damages and a stay of his pending state-court
appeal, based on allegations that the transcript of his trial was deliberately altered.




      1
        The Honorable E. Richard Webber, United States District Judge for the Eastern
District of Missouri.
       Reviewing the record de novo and viewing the evidence and all reasonable
inferences from it in a light most favorable to Jackson, see Johnson v. Blaukat, 453
F.3d 1108, 1112 (8th Cir. 2006), we conclude that summary judgment was properly
granted on the basis of qualified immunity, see Holt v. Dunn, 741 F.2d 169, 170 (8th
Cir. 1984) (per curiam) (“qualified immunity protects court reporters who act pursuant
to their lawful authority and follow in good faith the instructions or rules of the
court”); see also Smith v. Tandy, 897 F.2d 355, 355-56 (8th Cir. 1990) (per curiam)
(upholding district court’s grant of summary judgment on grounds of qualified
immunity in suit against, inter alia, court reporter for omissions in trial transcript).2

      The judgment is affirmed, and Jackson’s motion for oral argument is denied.
                     ______________________________




      2
       The court also did not abuse its discretion in denying Jackson’s request for a
stay of his state criminal appeal. See Younger v. Harris, 401 U.S. 37, 56 (1971)
Aaron v. Target Corp., 357 F.3d 768, 774 (8th Cir. 2004).


                                           -2-